Exhibit 10.1

 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (“Second Amendment”) is dated for reference
purposes as of November 5, 2009, by and between HINES REIT ONE WILSHIRE LP, a
Delaware limited partnership (“Landlord”), and CORESITE ONE WILSHIRE, L.L.C., a
Delaware limited liability company (formerly known as CRG West One Wilshire,
L.L.C.) (“Tenant”).

 

R E C I T A L S :

 

A.                                    Landlord and Tenant entered into that
certain Lease dated as of August 1, 2007 (the “Original Lease”), pursuant to
which Landlord leased to Tenant and Tenant leased from Landlord certain space
(the “Original Premises”) consisting of approximately 161,808 rentable square
feet within that certain office building located at 624 S. Grand Avenue, Los
Angeles, California (the “Building”), as more particularly described in the
Lease.

 

B.                                    Landlord and Tenant entered into that
First Amendment to Lease dated as of May 1, 2008 (the “First Amendment”),
pursuant to which the parties, among other things, (i) expanded the Original
Premises to include that certain space consisting of approximately 314 rentable
square feet (the “Additional Premises”), commonly known as Suites 805A and 805B
located on the eighth (8th) floor of the Building, and (ii) provided Tenant with
the right to install, and after installation, the exclusive right to use, the
First Amendment Additional Conduits.

 

C.                                    The Original Lease and the First Amendment
are collectively referred to herein as the “Lease”.

 

D.                                    Landlord and Tenant now desire to amend
the Lease to modify various terms and provisions of the Lease, all as
hereinafter provided.

 

A G R E E M E N T :

 

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.                                      Capitalized Terms.  Except as otherwise
expressly provided herein to the contrary, all capitalized terms used in this
Second Amendment shall have the same meaning given such terms in the Lease.

 

2.                                      Second Amendment CS Additional Conduits.

 

2.1                               Second Amendment CS Additional Conduits. 
During the period (the “Second Amendment CS Additional Conduits Term”)
commencing on October 1, 2009 and ending coterminously with the Lease Term for
the Existing Premises (i.e., July 31, 2017), Tenant

 

1

--------------------------------------------------------------------------------


 

shall have the right, at Tenant’s sole cost, to install and, after installation,
the exclusive right to use (i) the one (1), four inch (4”) conduit, identified
as conduit number 2900, and running from the fourth (4th) floor of the Building
up to the twenty-seventh (27th) floor of the Building, and (ii) the one (1),
three inch (3”) conduit, identified as conduit number 2838, and running from the
P-1 level of the Building to the first (1st) floor of the Building
(collectively, the “Second Amendment CS Additional Conduits”).

 

2.2                               Second Amendment CS Additional Conduits Rent. 
Notwithstanding Section 4 below to the contrary, the first sentence of the
second (2nd) paragraph of Section 6.9.10 of the Original Lease shall not apply
with respect to the Second Amendment CS Additional Conduits, it being agreed
that, during the Second Amendment CS Additional Conduits Term, Tenant shall pay
to Landlord rent (the “Second Amendment CS Additional Conduits Rent”) for the
right to use the Second Amendment CS Additional Conduits (regardless of whether
any such Second Amendment CS Additional Conduits are actually used by Tenant) in
accordance with the following schedule:

 

Period of Second
Amendment CS Additional
Conduits Term

 

Annual
Second Amendment CS
Additional Conduits Rent

 

Monthly Installment
of Second Amendment CS
Additional Conduits Rent

 

10/01/09 — 09/30/10

 

$

62,250.00

 

$

5,187.50

 

10/01/10 — 09/30/11

 

$

64,117.56

 

$

5,343.13

 

10/01/11 — 09/30/12

 

$

66,041.04

 

$

5,503.42

 

10/01/12 — 09/30/13

 

$

68,022.24

 

$

5,668.52

 

10/01/13 — 09/30/14

 

$

70,062.96

 

$

5,838.58

 

10/01/14 — 09/30/15

 

$

72,164.88

 

$

6,013.74

 

10/01/15 — 09/30/16

 

$

74,329.80

 

$

6,194.15

 

10/01/16 — 07/31/17

 

$

76,559.64

 

$

6,379.97

 

 

2.3                               Option to Extend Second Amendment CS
Additional Conduits Term.  If Tenant exercises its option(s) to extend the Lease
Term pursuant to Section 2.2 of the Original Lease, Tenant shall also have the
right to extend the Second Amendment CS Additional Conduits Term for the Second
Amendment CS Additional Conduits, in which event the TCCs of Section 2.2 of the
Original Lease shall apply with respect to the Second Amendment CS Additional
Conduits, except that the Second Amendment CS Additional Conduits Rent payable
by Tenant for the Second Amendment CS Additional Conduits during the applicable
Option Term therefor shall be equal to the product of (i) the monthly Second
Amendment CS Additional Conduits Rent payable by Tenant for the Second Amendment
CS Additional Conduits during the last month of the Second Amendment CS
Additional Conduits Term (or then-current Option Term for the Second Amendment
CS Additional Conduits, as the case may be), and (B) 1.03, which monthly amount
shall thereafter be increased annually at a rate of three percent (3%) per annum
on a cumulative, compounded basis.

 

2

--------------------------------------------------------------------------------


 

3.                                      Second Amendment TWC Additional
Conduits.

 

3.1                               Second Amendment TWC Additional Conduits. 
During the period (the “Second Amendment TWC Additional Conduits Term”)
commencing on October 1, 2009 and ending on August 31, 2012, Tenant shall have
the right, at Tenant’s sole cost, to install and, after installation, the
exclusive right to use the two (2), four inch (4”) conduits, identified as
conduit numbers 2840 and 2841, and each running from the P-1 level of the
Building up to the twenty-seventh (27th) floor of the Building (collectively,
the “Second Amendment TWC Additional Conduits”).

 

3.2                               Second Amendment TWC Additional Conduits
Rent.  Notwithstanding Section 4 below to the contrary, the first sentence of
the second (2nd) paragraph of Section 6.9.10 of the Lease shall not apply with
respect to the Second Amendment TWC Additional Conduits, it being agreed that,
during the Second Amendment TWC Additional Conduits Term, Tenant shall pay to
Landlord rent (the “Second Amendment TWC Additional Conduits Rent”) for the
right to use the Second Amendment TWC Additional Conduits (regardless of whether
any such Second Amendment TWC Additional Conduits are actually used by Tenant)
in accordance with the following schedule:

 

Period of
Second Amendment TWC
Additional Conduits Term

 

Annual
Second Amendment TWC
Additional Conduits Rent

 

Monthly Installment
of Second Amendment TWC
Additional Conduits Rent

 

10/01/09 — 09/30/10

 

$

120,000.00

 

$

10,000.00

 

10/01/10 — 09/30/11

 

$

123,600.00

 

$

10,300.00

 

10/01/11 — 08/31/12

 

$

127,308.00

 

$

10,609.00

 

 

4.                                      General Terms for Second Amendment
Additional Conduits.  The Second Amendment CS Additional Conduits and the Second
Amendment TWC Additional Conduits shall collectively be referred to herein as
the “Second Amendment Additional Conduits”.  The Second Amendment Additional
Conduits shall be installed by Tenant in accordance with Sections 6.9 and 8.1 of
the Original Lease and in exact locations as shall be designated by Landlord. 
For purposes of the Lease, as amended hereby, the Second Amendment Additional
Conduits shall be deemed to be part of the Supplemental Equipment and the areas
of the Building in which the Second Amendment Additional Conduits are located
shall be deemed to be part of the Supplemental Areas.  Except as provided in
Sections 2 and 3 above, all of the TCCs of the Lease related to the Supplemental
Equipment and Supplemental Areas shall apply with respect to the Second
Amendment Additional Conduits (including, without limitation, Tenant’s
compliance with and satisfaction of the Special Use Conditions set forth in
Section 2.1 of the Summary attached to the Original Lease, and Tenant’s
compliance with the TCCs of Section 6.9 of the Original Lease).

 

5.                                      No Brokers.  Landlord and Tenant hereby
represent and warrant to each other that they have had no dealings with any real
estate broker or agent in connection with the negotiation of this Second
Amendment and that they know of no real estate broker or agent who is entitled
to a commission in connection with this Second Amendment.  Each party agrees to
indemnify and defend the other party against and hold the other party harmless
from any and all claims, demands, losses, liabilities, lawsuits, judgments and
costs and expenses (including, without

 

3

--------------------------------------------------------------------------------


 

limitation, reasonable attorneys’ fees) with respect to any leasing commission
or equivalent compensation alleged to be owing on account of the indemnifying
party’s dealings with any real estate broker or agent in connection with this
Second Amendment.

 

6.                                      No Further Modification.  Except as set
forth in this Second Amendment, all of the terms and provisions of the Lease
shall remain unmodified and in full force and effect.

 

7.                                      Counterparts.  This Second Amendment may
be executed in multiple counterparts, each of which is to be deemed original for
all purposes, but all of which together shall constitute one and the same
instrument.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.

 

“LANDLORD”

HINES REIT ONE WILSHIRE LP,

 

a Delaware limited partnership

 

 

 

By:

Hines REIT One Wilshire GP LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

“TENANT”

CORESITE ONE WILSHIRE, L.L.C.,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

5

--------------------------------------------------------------------------------